DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 02/26/2020. Claims 1-12 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 03/05/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Dint and Dext.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1 line 2 reads “the type”, --a type-- is suggested.
Claim 10 line 21 reads “the direction”, --a direction-- is suggested.
Claim 10 line 22 reads “the direction”, --a direction-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 line 3 recites the limitation “a central diameter”. It is unclear what the central diameter is and how it is measured. For example, the central diameter can be measured just radially inside of the Dint diameter, or the central diameter can be measured at the most radially inward position of the gear. The claim in indefinite since the scope of the claim cannot be determined.

Accordingly, from the above, the claims and disclosure are generally narrative and indefinite, appearing to be a literal translation into English from a foreign document.  A great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  In accordance with MPEP § 2173 the examiner has applied the prior art elsewhere below under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood in the interest of compact prosecution.  See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atar (20140260726 A1) in view of Kim (KR 910002429 Y1).
Regarding claim 1, Atar discloses an actuator (see Fig. 1, 10) of the type including an actuator casing (see Fig. 4, 20, 32) which delimits an internal volume (see Fig. 4) in which are arranged: at least one electric motor (30) having a drive shaft (62) on which is mounted an output pinion (64) secured in rotation to the drive shaft, the drive shaft having an axis of rotation (70), and an internal mechanical transmission comprising at least a first gear wheel (66), which has an axis of rotation (74) perpendicular to the axis of rotation of the drive shaft (see Fig. 4), and which is meshed with the output pinion of the electric motor to transmit a movement of the output pinion of the electric motor to an output member (50) of the actuator, characterized in that the first gear wheel has a toothing (67), called axial toothing, which is formed of gear teeth having a bottom-top extension according to the direction of the axis of rotation of the first gear wheel (see Fig. 4), and which meshes with the output pinion of the electric motor. Atar fails to disclose at least one elastic pressing means. However, Kim teaches at least one elastic pressing means (see Fig. 4, 10). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Atar with an elastic pressing means, as taught by Kim, so that the engagement between the driving and driven gears is accurately performed. As a result of the combination the following limitations would necessarily result: the first gear wheel (Atar, 66) is guided in rotation in the casing (Atar, 20, 32) with a translational laxity (Kim, Fig. 4, distance between gear 4 and housing 5) according to the direction of its axis of rotation (Atar, 74), and in that the actuator (Atar, 10) includes at least one elastic pressing means (Kim, 10) which urges the 2first gear wheel (Atar, 66) according to the direction of its axis of rotation (Atar, 74) and which presses the axial toothing of the first gear wheel (Atar, 67) against the output pinion (Atar, 64) of the electric motor (Atar, 30). Atar in view of Kim fail to disclose a component of a land motor vehicle. However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In this instance, a component of a land motor vehicle is an intended use and is not considered a limitation and is of no significance to claim construction. Atar in view of Kim fail to disclose the actuator casing is produced by injection molding of thermoplastic polymer material. However, the specific method of forming is not germane to the issue of patentability of the device itself. See MPEP 2113. It is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See In re Thorpe et al, 227 USPQ 964 (CAFC 1985). Therefore, the limitation the actuator casing is produced by injection molding of thermoplastic polymer material has been given only limited patentable weight.
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the elastic pressing means (Kim, 10) includes an elastic member (disclosed as a coil spring). 
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the elastic pressing means (Kim, 10) is a pressing means whose elastic member delivers an axial return force, directed according to the direction of the axis of rotation (Atar, 74) of the first gear wheel (Atar, 66). 
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the elastic member (Kim, 10) is independent of the casing (Atar, 20, 32; Kim 5) and interposed between the casing (Atar, 20, 32) and the first gear wheel (Atar, 66). 
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the elastic member (Kim, 10) is a wired spring (Kim, Fig. 4). 
 the elastic member (Kim, 10) is a tension or compression helically-wired spring (Kim, Fig. 4).  
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the axial toothing (Atar, 67) is comprised in an annular area of the first gear wheel (Atar, 66; Kim 4) which extends, with respect to the axis of rotation 3of the first gear wheel, between an internal diameter (see annotated Fig. 4 below, Dint) and an external diameter (see annotated Fig. 4 below, Dext), and in that the elastic member (Kim, 10) is bearing against the first gear wheel (Atar, 66; Kim 4) in a central bearing area (see annotated Fig. 4 below, radially inward of Dint which 10 engages) comprised inside the internal diameter (see annotated Fig. 4 below, wherein 10 is inside of Dint).
Regarding claim 12, Kim discloses the electric motor (70) and the first gear wheel (66) are each connected and positioned independently with respect to the casing of the actuator (20, 32).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atar (20140260726 A1) in view of Kim (KR 910002429 Y1) in view of MacFarland (US 3038346 A).
Regarding claim 8, Atar fails to disclose the central bearing area is comprised inside a central diameter less than half the internal diameter. However, MacFarland teaches the central bearing area (see Fig. 7, area which spring 50 presses on 70) is comprised inside a central diameter less (inner diameter of toothing of 70) than half the internal diameter (the inside diameter of the toothing measures 4.2cm while the area which 50 presses on 70 measures 1.8cm, which is less than half). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Atar with a bearing area which is comprised inside the central diameter which is less than half the internal diameter, as taught by MacFarland, to reduce the size of the toothing therefore reducing weight and cost of the actuator. NOTE: MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atar (20140260726 A1) in view of Kim (KR 910002429 Y1), hereinafter Kim ‘429, and Kim (KR 20150121675 A), hereinafter Kim ‘675.
Regarding claim 9, Atar in view of Kim fail to disclose the elastic member is bearing against the first gear wheel with the interposition of at least one intermediate part. However, Kim ‘675 teaches the elastic member (see Fig. 3, 450) is bearing against the first gear wheel (D) with the interposition of at least one intermediate part (430). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Atar in view of Kim ‘429 with an intermediate part, as taught by Kim ‘675, to reduce friction losses between the spring and the gearwheel and prevent wear between the rotating parts.

    PNG
    media_image1.png
    409
    396
    media_image1.png
    Greyscale

1 - KR 910002429 Y1 Fig. 4 Annotated
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658